                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                 Jan 22, 2020
                                                                       SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 7
     STEVE BONNER, individually,
 8                                                NO. 2:18-cv-00288-SAB
 9              Plaintiff,
10              v.                                ORDER DISMISSING
11                                                DEFENDANT
   REXON INDUSTRIAL CORP., and
12 SEARS, ROEBUCK & CO.,
13              Defendants.
14
15
16
17
18        Before the Court is a Stipulation of Dismissal of Power Tools Specialists,
19 Inc., ECF No. 55. Pursuant to Fed. R. Civ. P. 41(a) and the joint wishes of the
20 parties, Defendant Power Tools Specialists Inc. is dismissed from the above-
21 captioned action without prejudice, and the caption shall be so amended.
22 //
23 //
24 //
25 //
26 //
27 //
28 //


        ORDER DISMISSING DEFENDANT Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The Stipulation of Dismissal of Power Tools Specialists, Inc., ECF No.
 3           55, is GRANTED.
 4        2. Defendant Power Tools Specialists, Inc.’s Motion to Dismiss, ECF No.
 5           32, is GRANTED.
 6        3. All of Plaintiffs’ claims against Defendant Power Tools Specialists, Inc.
 7           are DISMISSED WITHOUT PREJUDICE and without an award of
 8           attorneys’ fees or costs to any party.
 9        IT IS SO ORDERED. The District Court Executive is hereby directed to
10 file this Order and provide copies to counsel
11        DATED this 22nd day of January 2020.
12
13
14
                                   Stanley A. Bastian
                                United States District Judge




15
16
17                          Stanley A. Bastian
18                      United States District Judge
19
20
21
22
23
24
25
26
27
28


      ORDER DISMISSING DEFENDANT Ԅ 2
